491 F.2d 729
Charles W. TOOMEY, Appellant,v.Peter G. NASH et al., Appellees.
No. 73-1590.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 11, 1974.Decided March 1, 1974, Rehearing Denied March 20, 1974.

Appeal from the United States District Court for the Western District of Missouri; William R. Collinson, Judge.
Stanford C. Madden, Kansas City, Mo., for appellant.
Donald Etra, U.S. Dept. of Justice, App.  Section, Civ. Div., Washington, D.C., for appellees.
Before MEHAFFY, Chief Judge, and GIBSON and WEBSTER, Circuit Judges.
PER CURIAM.


1
On October 15, 1969, Charles W. Toomey was discharged from federal service as a field attorney with the National Labor Relations Board for 'repeated acts of conduct unbecoming a professional employee of the National Labor Relations Board.'  His discharge followed notice of the proposed action, an agency hearing, and, because Toomey was a veterans' preference eligible employee, a proceeding before the Civil Service Commission.  5 C.F.R. 752.03(1973).  The discharge was approved by the Commission Board of Appeals and Review, whereupon Toomey filed a suit in the nature of mandamus and for declaratory relief in the United States District Court for the Western District of Missouri.  Judge Collinson granted summary judgment in favor of appellees.


2
We have carefully reviewed the record.  The findings of the District Court are not clearly erroneous, and no error of law appears in the case.  Accordingly, we affirm on Judge Collinson's well-reasoned opinion.  See Rule 14 of the Rules of this Court.


3
Affirmed.